The judgment is attacked on two grounds:
First, it is insisted that it was without the support of evidence in so far as it determined that appellee was entitled to a divorce. Careful consideration of the record has caused us to resolve a doubt we had as to whether this contention was meritorious or not in favor of the judgment in that respect. Therefore the assignments which present the question are overruled.
Second, it is insisted that the judgment was wrong in so far as it denied appellant a recovery of the property, or a part of it, in controversy. It is urged that it appeared from uncontroverted testimony that appellee's son Lankford sold the property to appellant. It may be conceded that the testimony of appellant and his son that Lankford turned the crops over to the former was not directly converted. But the jury were not bound to believe the testimony; and, moreover, there was no testimony showing that Lankford owned the crops, or any interest in same, or in any way had acquired a right to turn them over to appellant. Next, it is urged that if appellant through Lankford did not own all the crops, they belonged to the community estate between him and appellee, and therefore that he should have been awarded one-half the value of same. The contention is overruled. We think it sufficiently appeared from the testimony that appellee rented the land long before the time when she married appellant, and at the time she married him owned the crops growing thereon in her own separate right. It further sufficiently appeared that, except for a few hours' labor bestowed thereon by appellant, the value of which was not shown, the expense incurred in cultivating, gathering, and marketing the crops after appellee's son Lankford enlisted in the army was paid out of the proceeds of a sale thereof, and that no part of such expense was paid for with funds belonging to the community estate between appellant and appellee.
The judgment is affirmed.